DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance:
	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with attorney for application Mr. Zachary Block Registration No.: 71,896 on 08/08/2022.
	
This application has been amended as follows:
Claims 1, 5, 7-10, 15 and 18 are amended.
Claims 2-3, 11-12 and 19 are cancelled.
Claims 21-23 are new.

Pending claims have been amended as follows:
1.	(Currently Amended) An electric motor communication system using at least one wireless sensor network, the electric motor communication system comprising: 
at least one external transceiver device; 
a plurality of electric motors communicatively coupled to the at least one wireless sensor network, an electric motor of the plurality of electric motors comprising: 
an electronics enclosure defining an internal chamber including a heat sharing chamber and a heatsink; 
a processing device coupled to the electric motor and configured to control operation of the electric motor; and 
at least one sensor, of the at least one wireless sensor network and in communication with the at least one external transceiver device, disposed within the heat sharing chamber of the electronics enclosure of the electric motor, wherein the at least one sensor is configured to:
measure at least one operating parameter associated with the operation of the electric motor; 
transmit, from within the electronics enclosure and to the processing device, at least one input signal, wherein the processing device, in response to receiving the at least one input signal, is configured to adjust the operation of the electric motor; and 
transmit, from within the electronics enclosure and to the at least one external transceiver device while maintaining communication with the electric motor, the at least one input signal, wherein the at least one external transceiver device is configured to control a second operation of a second electric motor of the plurality of electric motors by transmitting a control command to the second electric motor based upon the at least one input signal.

4. (Original) The electric motor communication system of Claim 1, wherein the at least one external transceiver device is a computing device including a plurality of user-selectable modes, wherein the at least one external transceiver device is further configured to transmit the control command to the electric motor that causes the electric motor to operate in accordance with a selected mode of the plurality of user-selectable modes.

5. (Original) The electric motor communication system of Claim 1, wherein the at least one external transceiver device is a diagnostic tool configured to wirelessly collect diagnostic information from 

6. (Original) The electric motor communication system of Claim 1, wherein the at least one external transceiver device is a sensing device configured to wirelessly transmit sensor measurements to the electric motor.

7. (Currently Amended) The electric motor communication system of Claim 6, wherein the sensing device comprises at least one of a CO/NOx sensor, a CO2 sensor, a vibration sensor, a temperature sensor, a pressure transducer, an indoor air quality (IAQ) sensor, air flow sensor, radon sensor, and a second sensor that measures a second operating parameter of the electric motor.

8. (Currently Amended) The electric motor communication system of Claim 1, wherein the at least one external transceiver device is a database server configured to wirelessly receive and store information transmitted from the at least one sensor of the electric motor.

9. (Currently Amended) The electric motor communication system of Claim 1, wherein the at least one input signal comprises a wireless signal including at least one of a Wi-Fi, Z-Wave, a Bluetooth, and a Bluetooth Low Energy signal.

10. (Currently Amended) An electric motor in communication with a wireless sensor network, the electric motor comprising:
an electronics enclosure defining an internal chamber including a heat sharing chamber and a heatsink;
a processing device coupled to the electric motor and configured to control operation of the electric motor; and
at least one sensor, of the wireless sensor network and in communication with at least one external transceiver device via the wireless sensor network, disposed within the heat sharing chamber of the electronics enclosure of the electric motor, wherein the at least one sensor is configured to:
measure at least one operating parameter associated with the operation of the electric motor;
transmit, from within the electronics enclosure and to the processing device, at least one input signal, wherein the processing device, in response to receiving the at least one input signal, is configured to adjust the operation of the electric motor; and
transmit, from within the electronics enclosure and to the at least one external transceiver device while maintaining communication with the electric motor, the at least one input signal, wherein the at least one external transceiver device is configured to control a second operation of a second electric motor by transmitting a control command to the second electric motor based upon the at least one input signal.

13. (Original) The electric motor of Claim 10, wherein the at least one external transceiver device is a computing device including a plurality of user- selectable modes, wherein the at least one external transceiver device is further configured to transmit the control command to the electric motor that causes the electric motor to operate in accordance with a selected mode of the plurality of user-selectable modes.

14. (Original) The electric motor of Claim 10, wherein the at least one external transceiver device is a diagnostic tool configured to wirelessly collect diagnostic information from the electric motor.

15. (Currently Amended) The electric motor of Claim 10, wherein the at least one external transceiver device is a sensing device configured to wirelessly transmit sensor measurements to the electric motor, and wherein the sensing device comprises at least one of a CO/NOx sensor, a CO2 sensor, a vibration sensor, a temperature sensor, a pressure transducer, an indoor air quality (IAQ) sensor, air flow sensor, radon sensor, and a second sensor that measures a second operating parameter of the electric motor.

16. (Original) The electric motor of Claim 10, wherein the at least one external transceiver device is a database server configured to wirelessly receive and store information transmitted from the at least one sensor of the electric motor.

17. (Original) The electric motor of Claim 10, wherein the at least one input signal comprises a wireless signal including at least one of a Wi-Fi, Z-Wave, a Bluetooth, and a Bluetooth Low Energy signal.

18. (Currently Amended) A method of operating an electric motor in communication with a wireless sensor network, 
the electric motor including an electronics enclosure defining an internal chamber including a heat sharing chamber and a heatsink, 
a processing device coupled to the electric motor and configured to control operation of the electric motor, and 
at least one sensor, of the wireless sensor network, disposed within the electronics enclosure of the electric motor and in communication with at least one external transceiver device via the wireless sensor network, the method comprising:
measuring, by the at least one sensor, at least one operating parameter associated with the operation of the electric motor;
transmitting, from the at least one sensor within the electronics enclosure to the processing device, at least one input signal, wherein the processing device, in response to receiving the at least one input signal, is configured to adjust the operation of the electric motor; and
transmitting, from within the electronics enclosure and to the at least one external transceiver device while maintaining communication with the electric motor, the at least one input signal, wherein the at least one external transceiver device is configured to control a second operation of a second electric motor by transmitting a control command to the second electric motor based upon the at least one input signal.

20. (Currently Amended) The method of Claim 18, wherein the at least one external transceiver device comprises a sensing device, the sensing device comprising at least one of a CO/NOx sensor, a CO2 sensor, a vibration sensor, a temperature sensor, a pressure transducer, an indoor air quality (IAQ) sensor, air flow sensor, radon sensor, and a second sensor that measures a second operating parameter of the electric motor, the method further comprising:
sensing, by the sensing device, at least one sensor measurement; and
transmitting, by the sensing device to the electric motor, the at least one sensor measurement.

21. (New) The electric motor communication system of Claim 1, wherein the at least one external transceiver device is a sensing device associated with the second electric motor.

22. (New) The electric motor of Claim 10, wherein the at least one external transceiver device is a sensing device associated with the second electric motor.

23. (New) The method of Claim 18, wherein the at least one external transceiver device is a sensing device associated with the second electric motor.

Reasons for Allowance:
Prior art of record does not teach, or make obvious an electric motor communication system comprising: the at least one sensor is configured to: measure at least one operating parameter associated with operation of the electric motor; transmit, from within the electronics enclosure and to the processing device, at least one input signal, wherein the processing device, in response to receiving the at least one input signal, is configured to adjust operation of the electric motor; and transmit, from within the electronics enclosure and to the at least one external transceiver device while maintaining communication with the electric motor, the at least one input signal, wherein the at least external transceiver device is configured to control operation of a second electric motor of the plurality of electric motors by transmitting a control command to the second electric motor based upon the at least one input signal.
US2014/0079564A1 to Becerra discloses an electric motor communication system using at least one wireless sensor network (par[0006]), the electric motor communication system comprising: an electric motor (fig 1:10, par[0015]) comprising: an electronics enclosure defining an internal chamber (fig 1:54, par[0019]); a processing device coupled to the electric motor (fig 2:206, par[0024]) and configured to control operation of the electric motor (par[0024], [0028], [0030], [0031]); at least one sensor, of the wireless sensor network, disposed within the electronics enclosure of the electric motor (par[0031]).
Becerra does not disclose the electric motor communication system comprising: the at least one sensor is configured to: wherein the at least one sensor is configured to: measure at least one operating parameter associated with operation of the electric motor; transmit, from within the electronics enclosure and to the processing device, at least one input signal, wherein the processing device, in response to receiving the at least one input signal, is configured to adjust operation of the electric motor; and transmit, from within the electronics enclosure and to the at least one external transceiver device while maintaining communication with the electric motor, the at least one input signal, wherein the at least external transceiver device is configured to control operation of a second electric motor of the plurality of electric motors by transmitting a control command to the second electric motor based upon the at least one input signal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685